United States Court of Appeals
                         For the First Circuit



No.   08-8046


                 IN RE     LINDA LYNN WEAVER, DEBTOR
                         ______________________

                           LINDA LYNN WEAVER,

                         Plaintiff, Respondent,

                                   v.

                 HARMON LAW OFFICES, P.C., ET AL.,

                     Defendants, Petitioners.



                              ERRATA SHEET

     The Opinion   issued    on   September   17,   2008   is   amended   as
follows:

     Page 2, Footnote 1, Line 5, add "district court or" before
bankruptcy.

     Page 2, Footnote 1, Line 5, to Page 3, Footnote 1 cont'd, Line
1, sections 158(b) and (c) should read "subsection 158(c)".

      Page 4, Line 7, add "district courts," before and bankruptcy.